Citation Nr: 1316996	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-48 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1947 to February 1950.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for a left hip disorder.  The Veteran filed a notice of disagreement (NOD) with this determination in June 2009, and timely perfected his appeal in December 2009.  

The claim was first reviewed by the Board in July 2010, at which time it was reopened and remanded for further development.  In a September 2011 decision, the Board denied entitlement to service connection for a left hip disability.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of service connection for a left hip disorder.  The Court issued a March 2012 Order vacating the September 2011 Board decision, and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

Subsequently, in a November 2012 decision, the Board remanded the Veteran's claim for further examination.  This development has now been completed and the claim is ready for review. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence demonstrates it is likely that the Veteran's diagnosed left hip disorders are aggravated by his service-connected left knee disorder.


CONCLUSION OF LAW

The criteria for a grant of service connection for a left hip disorder, as secondary to service-connected left knee disorder, are met.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Left Hip Disability

Due to the favorable decision in the case below, a discussion for a grant of service connection on a direct basis is not necessary.  38 C.F.R. § 3.303.

The Veteran contends that he is entitled to service connection for a left hip disorder, as secondary to his service-connected left knee disorder (knee replacement).  Specifically, the Veteran contends that his left knee disability aggravated his left hip disorder.

At the August 2006 VA examination, the Veteran reported left knee pain that was migrating to his left hip.  The examiner made no diagnosis of a left hip disorder and noted that there was insufficient documentation to implicate the symptoms of the left hip to a causal relationship of any service injury or a secondary relationship to the arthritic left knee.  The Veteran had a total knee replacement of his left knee in November 2007.  At the May 2008 VA examination, the Veteran indicated that his left knee pain extended from the lateral aspect of the left knee to up and around the buttocks and down to the ankle.  

The Veteran submitted a May 2008 statement from his private physician.  The physician reported that the Veteran was suffering an increase in the severity of his recurring left knee, left hip, and low back pain that are the result of his service-connected injuries.  At that time, the Veteran was service connected for left knee and ear disorders.  Additionally, the physician noted that the Veteran had a left total knee replacement in 2007 and was still experiencing pain in the left knee, left leg, and left hip area.  

At the March 2009 VA examination, the Veteran again reported that his knee pain migrated both proximally and distally into his left hip and left lower leg.  The examiner noted that the Veteran had worked for 25 years in a construction occupation with physically demanding work activity.  There was no diagnosis of a hip disability or opinion as to the etiology of the Veteran's left hip pain noted.

The Veteran was afforded a VA examination to determine the etiology of his left hip pain in September 2010.  The Veteran reported that he injured his left knee when he was pushed down a flight of stairs while in-service.  Over the next 50 years he had knee pain and underwent five surgical procedures.  In November 2007, he underwent a total knee replacement.  He had multiple complications as a result of this surgery, including vein thrombosis and was hospitalized for three months and was followed in rehabilitation.  The Veteran reported that approximately six months after the surgery he started to experience left hip pain.  This pain was generally constant, but it was worse when the Veteran walked or climbed stairs.  There was no specific treatment that the Veteran remembered for his left hip.  

The Veteran reported that he experienced tenderness of the posterior hip.  There was also tenderness in the lumbar paraspinals, worse towards the left.  There was a leg length discrepancy with the left lower extremity being longer by 1.5 centimeters (cm) compared to the right, and this was measuring from the anterior-superior iliac spine to the medial malleolus.  The examiner noted that she reviewed the claims file, which included the Veteran's VA treatment records, private treatment records that were included in the claims file, and prior VA examinations.  The examiner concluded that it was less likely than not that the Veteran's left hip disorder was the result of the service-connected left knee disability.  The examiner noted that in addition to his left hip pain, the Veteran had a history of low back pain, right knee pain, and left ankle pain.  The Veteran's service treatment records made no mention of left hip pain and there was only one note from Dr. M.J.M. in May 2009.  There was no mention of a specific treatment for this condition.  The x-rays of the bilateral hips done at the time of the examination showed minor vague degenerative changes on both hips and the lumbar spine.  Also, per x-rays, there were no significant changes on both hip joints since August 2008.  The examiner opined that the Veteran's left hip pain was probably due to osteoarthritis of both hips and the lumbar spine, and that it was unlikely that the left hip pain was due to the left knee injury and further left knee arthroplasty condition.

The Veteran submitted a February 2011 letter from a private physician.  He noted that the Veteran had chronic hip and knee pain.  Additionally, he noted that the Veteran had a history of prior knee surgery with current significant arthritis.  The physician concluded that it was possible that the Veteran's chronic knee condition may have contributed to the worsening of his hip and backache issues.  

The Veteran was afforded another VA examination in January 2013.  The Veteran's left hip disability was diagnosed as degenerative joint disease (DJD), tendonitis/bursitis, and leg length alignment asymmetry.  The examiner noted that the Veteran's service treatment records documented a fall with injury to the left knee and diagnosis of chondromalacia patellae.  The Veteran underwent four knee surgeries, and used a cane as an assistive device.  The service treatment records were void of any hip problems.  The Veteran's hip disability flare-ups consisted of comorbidities that adversely impacted ambulation and required polypharmacy, leading to need for bed rest.  After examining the Veteran, the examiner stated that it was less likely than not that the Veteran's left hip disability incurred in or was caused by an in-service injury, event, or illness.  Additionally, the examiner stated that the currently diagnosed left hip disabilities - DJD, tendonitis, bursitis, and leg length alignment - were at least as likely as not aggravated by his service-connected left knee disability.  The examiner noted that the Veteran was able to meet standards of employment in Water Department City of Worcester until he was injured in a work related accident, which occasioned his retirement, after which hip problems were noted.  The examiner concluded that the Veteran's hip problems were adversely affected by his left knee condition.  

In light of the evidence, the Veteran is entitled to service connection for a left hip disorder as secondary to his service-connected left knee disorder.  The January 2013 VA examiner diagnosed the Veteran with left hip DJD, tendonitis, bursitis, and leg length alignment asymmetry.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  There are no medical records refuting the Veteran's diagnoses of left hip DJD, tendonitis, bursitis, and leg length alignment.

The Board notes that while the September 2010 VA examiner stated that the Veteran's left hip disorder was not caused by his service-connected left knee disorder, the January 2013 VA examiner concluded that his left hip was at least as likely as not aggravated by his service-connected knee disability.   Specifically, the examiner stated that the Veteran's hip problems were adversely affected by the left knee condition.   The Board finds this opinion credible as it was based on the Veteran's review of the claims file and the Veteran's medical history.  Further, in a February 2011 statement, the Veteran's private physician noted that it was possible that his chronic knee condition may have contributed to the worsening of his hip.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's left hip disability claim.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for a left hip disorder, as secondary to service-connected left knee disorder, is warranted. 


ORDER

Service connection for a left hip disorder, to include as secondary to service-connected left knee disability is granted.



____________________________________________
J. W. Francis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


